Allowable Subject Matter
1.	The following is an examiner’s statement of reasons for allowance: Claim 47-66 are allowable over prior art because of the following examiners analysis: 
 The prior art of record in particular, Wang US 2013/0114735 A1 in view of Rusanovskyy et al. US 2014/0133567 A1 does not disclose, with respect to claims 47 & 58, determining motion information for the BL picture; deriving, using the motion information for the BL picture, motion information for the inter-layer reference picture; and predicting an EL picture using the inter-layer reference picture and the motion information for the inter-layer reference picture as claimed.  
Rather, Wang discloses entropy encoding a first syntax element, a second syntax element, and a series of offset syntax elements.  The lengths of each of the offset syntax elements are determinable based on the first syntax element.  The locations of several encoded picture partitions within a network abstraction layer (NAL) unit are determinable based on the offset syntax elements. 
Similarly, Rusanovskyy et al. teaches NAL units of H.264/AVC can be categorized into Video Coding Layer (VCL) NAL units and non-VCL NAL units.  VCL NAL units are either coded slice NAL units, coded slice data partition NAL units, or VCL prefix NAL units. Coded slice NAL units contain syntax elements representing one or more coded macroblocks, each of which corresponds to a block of samples in the uncompressed picture. 
Claims 47-68. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRFAN HABIB whose telephone number is (571)270-7325.  The examiner can normally be reached on Mon-Th 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 5712722988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Irfan Habib/               Examiner, Art Unit 2485